United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2426
                                     ___________

Alberto de Jesus Arias Lopez,             *
                                          *
             Petitioner,                  *
                                          * Petition for Review of an
      v.                                  * Order of the Board of
                                          * Immigration Appeals.
Eric H. Holder, Jr., Attorney             *
General of the United States,             * [UNPUBLISHED]
                                          *
             Respondent.                  *
                                     ___________

                                Submitted: July 16, 2010
                                   Filed: August 26, 2010
                                    ___________

Before MURPHY and SMITH, Circuit Judges, and LIMBAUGH,1 District Judge.
                            ___________

PER CURIAM.

       Petitioner Alberto de Jesus Arias Lopez was subject to an in absentia removal
order after he failed to appear at an immigration hearing. The Immigration Judge (IJ)
denied his motion to reopen and the Board of Immigration Appeals (BIA) affirmed.
Lopez petitions this court for review of the BIA's order. We deny the petition.




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri, sitting by designation.
                                           I.

      Lopez, a native and citizen of Guatemala, arrived in the United States in 1995
without being admitted or paroled after inspection by an immigration officer. See 8
U.S.C. § 1182(a)(6)(A)(i). On March 20, 2001, he filed an application for asylum,
arguing that he was persecuted for his neutrality in a war between the Guatemalan
army and guerilla factions. On June 21, 2004, the Department of Homeland Security
(DHS) instigated removal proceedings against Lopez by serving him with a Notice to
Appear. Lopez conceded removability but argued for asylum and withholding of
removal. Attorney Harvey Erlich began to represent Lopez in April 2007.

       Lopez's hearing on the merits of his claims was scheduled for July 24, 2007.
When Lopez failed to appear, the IJ ordered him removed in absentia and deemed his
pending asylum application abandoned. On July 26, 2007, Erlich filed a motion to
reopen with the IJ in which he explained that he mistakenly thought the July 24
hearing was a status conference for which Lopez's presence was unnecessary.

        The motion cited no caselaw and, as the IJ observed, read more like a personal
letter. For example, the motion stated, "I believe that yesterday was the first time that
I truly incurred Your Honors wrath, when I spontaneously interrupted Your Honor
. . . . [I]t would seem unfair to punish [Lopez] for an ignorant mistake made by
myself." The motion did not explicitly state that Erlich told Lopez his presence was
not required at the July 24 hearing, and it contained no affidavits. Erlich did,
however, attach a handwritten calendar note indicating that he believed Lopez's master
hearing was set for October 9, 2007.

      The IJ denied the motion to reopen, and the BIA affirmed by order of May 30,
2008. Still represented by Erlich, Lopez timely appealed to this court and moved for
a stay of removal while his appeal was pending. He subsequently retained new
counsel. Through new counsel Lopez also filed a second motion to reopen with the

                                          -2-
BIA. We denied Lopez's motion for stay of removal by order of July 18, 2008. On
August 14, 2008, DHS removed Lopez to Guatemala.

       Unaware that Lopez had been deported, the BIA granted his second motion to
reopen on September 30, 2008. Accordingly, Lopez moved this court to dismiss his
petition for review since he had received the relief he sought, review by the BIA of
his motion to reopen. The government had meanwhile moved the BIA to reconsider.
By order of December 17, 2008, we held Lopez's motion to dismiss in abeyance
pending the outcome of the government's motion for reconsideration and directed the
parties to notify the clerk of this court when the BIA issued its ruling on the
government's motion. We also removed this case from our January 2009 oral
argument calendar.

      On April 28, 2010, the BIA vacated its September 2008 order on the ground
that Lopez's removal deprived it of jurisdiction. The parties agreed that we should
proceed with our disposition of Lopez's petition and submitted supplemental briefs.
This case has now been fully briefed and is ripe for disposition.

                                           II.

       We review the BIA's denial of Lopez's first motion to reopen2 for an abuse of
discretion. INS v. Doherty, 502 U.S. 314, 323 (1992). "[M]otions to reopen are
disfavored because they undermine the government's legitimate interest in finality,

      2
        In his supplemental brief, Lopez seems to presume that this court has
jurisdiction to review the BIA's April 2010 order denying his second motion to reopen
as well as the attendant briefs and attachments. Since Lopez did not file a timely
petition for review of the that order, this court lacks jurisdiction to review it and the
accompanying materials which had not been presented to the BIA before it issued its
May 2008 order. See 8 U.S.C. § 1252(b)(1); Al Milaji v. Mukasey, 551 F.3d 768, 773
(8th Cir. 2008). See also Patel v. Gonzales, 496 F.3d 829, 832 (7th Cir. 2007).


                                          -3-
which is heightened in removal proceedings 'where, as a general matter, every delay
works to the advantage of the deportable alien who wishes merely to remain in the
United States.'" Guled v. Mukasey, 515 F.3d 872, 882 (8th Cir. 2008) (quoting
Doherty, 502 U.S. at 323). "The BIA abuses its discretion where it gives no rational
explanation for its decision, departs from its established policies without explanation,
relies on impermissible factors or legal error, or ignores or distorts the record
evidence." Id.

       When an alien does not appear at his removal proceeding, he is subject to
removal in absentia if the government establishes through clear and convincing
evidence that he (a) was given proper written notice and (b) is removable. 8 U.S.C.
§ 1229a(b)(5)(A). An order of removal entered in absentia may be rescinded upon a
motion to reopen within 180 days, however, if the alien can establish that his failure
to appear was caused by "exceptional circumstances" that were "beyond the control
of the alien." Id. §§ 1229a(b)(5)(C)(i), 1229a(e)(1).

       Although we do not recognize a constitutional right to effective counsel in
immigration proceedings, see Rafiyev v. Mukasey, 536 F.3d 853, 861 (8th Cir. 2008),
ineffective assistance may qualify as an "exceptional circumstance" enabling the BIA
to exercise its administrative discretion to reopen a proceeding. Habchy v. Gonzales,
471 F.3d 858, 862 (8th Cir. 2006).

       An alien asserting that ineffective assistance amounted to an exceptional
circumstance must however fulfill the procedural requirements set forth in Matter of
Lozada, 19 I. & N. Dec. 637 (BIA 1988), aff'd sub nom. Lozada v. INS, 857 F.2d 10
(1st Cir. 1988). See Habchy, 471 F.3d at 862; see also Ochoa v. Holder, 604 F.3d
546, 548 n.1 (8th Cir. 2010) (Lozada is "our substantive and procedural compass" in
assessing ineffective assistance claims in immigration proceedings). The alien must
(a) "support his claim with an affidavit alleging facts relevant to the ineffective



                                          -4-
assistance[,]"3 (b) "inform the former counsel of the allegation and give her an
opportunity to respond[,]" and (c) show that he has either filed a complaint with the
appropriate disciplinary authority regarding representation (i.e. the state bar
association) or explain why he has not done so. Habchy, 471 F.3d at 862 (citing
Lozada, 19 I. & N. at 639).

       The absence of an affidavit attesting to the facts relevant to the ineffective
assistance allegation, the first Lozada requirement, is fatal to Lopez's claim. Besides
a single page of a calendar, to which the authenticity and relevance was not properly
attested, Lopez's argument rests on bare assertions in the briefs which are entitled to
no evidentiary weight. See INS v. Phinoathva, 464 U.S. 183 (1984); see also
Resino-Perez v. Gonzales, 245 Fed. Appx. 362, 364 (5th Cir. 2007) (unpublished)
(counsel's argument not evidence of "exceptional circumstance" in support of motion
to reopen); Patel, 496 F.3d at 831 (same).

       Some courts have permitted substantial compliance rather than strict adherence
to the Lozada requirements if its policy goal of discouraging meritless claims has been
met. See, e.g., Yang v. Gonzales, 478 F.3d 133, 142-43 (2d Cir. 2007); Lo v.
Ashcroft, 341 F.3d 934, 938 (9th Cir. 2003). See also Habchy, 471 F.3d at 863
(describing as "reasonable" the argument that Lozada should not be applied
"mechanistically"). In contrast to his case, the cases upon which Lopez relies in which
formal compliance with Lozada was excused involved claims supported by proper
evidence. See, e.g., Lo, 341 F.3d at 938; Rodriguez-Lariz v. INS, 282 F.3d 1218,


      3
        Lopez mischaracterizes this requirement as only necessitating proof that the
attorney agreed to represent the alien. In Lozada, the claim of ineffective assistance
turned on whether the attorney had agreed to submit a brief on appeal. Accordingly,
the "relevant facts" that the BIA required in the alien's affidavit were details about the
terms of representation. Lozada, 19 I. & N. at 639. Lopez's ineffective assistance
claim, however, rests on whether his attorney mistakenly advised him that his
presence was unnecessary during the July 24, 2007 master hearing.

                                           -5-
1227 (9th Cir. 2002). See also Reyes v. Ashcroft, 358 F.3d 592, 597 (9th Cir. 2004)
(upholding denial of motion to reopen where petitioner had not submitted an affidavit
and holding that "[t]here are compelling policy reasons to maintain a strong affidavit
prerequisite when motions to reopen attempt to raise genuine questions of fact");
Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir. 2000) (excusing failure to submit
affidavit where hearing transcript and other record evidence clearly showed
ineffectiveness).

        Moreover, Lopez complied with at most one out of three Lozada requirements.
Lopez arguably fulfilled the second Lozada requirement of informing counsel of the
allegations against him and allowing him a chance to respond because Erlich made the
allegation of ineffectiveness against himself. Both the motion to reopen and the BIA
brief, however, lacked not only an affidavit but also information about whether Lopez
had filed a complaint against Erlich or why he chose not to do so. Cf. Georcely v.
Ashcroft, 375 F.3d 45, 51 (1st Cir. 2004) ("[I]n the absence of a complaint to the bar
authorities, counsel may have all too obvious an incentive to help his client disparage
the quality of the representation."). Although we need not reach the issue here, it is
questionable that fulfilling only one requirement could constitute substantial
compliance. See Patel, 496 F.3d at 831; see also Bravo-Sifuentes v. Holder, 324
Fed.Appx. 132, 134 (2d Cir. 2009) (unpublished).

       Lopez also argues that his attorney's failure to comply with the Lozada
requirements is itself evidence of his attorney's ineffective assistance, but he cites no
case in which a court concluded that the failure to submit a proper motion to reopen
on the basis of ineffectiveness could provide an independent basis for reopening
where none other existed. To the contrary, "review on the merits [of an ineffective
assistance claim] may be conditioned on substantial compliance with the reasonable
requirements set forth in Lozada." Zheng v. U.S. Dep't of Justice, 409 F.3d 43, 46-47
(2d Cir. 2005) (citing cases).



                                          -6-
       Given the applicable laws, we cannot conclude that the BIA abused its
discretion in these circumstances. See Ghosh v. Attorney Gen., 629 F.2d 987, 989
(4th Cir. 1980) ("It is not an abuse of discretion to deny a motion to reopen
deportation proceedings when the motion is not supported by proper affidavits or
other evidentiary material.").

                                      III.

     Accordingly, Lopez's petition for review is denied. We deny as moot his
motion to dismiss.
                    ______________________________




                                      -7-